The appeal in this case was prematurely taken.      (198) The judgment appealed from was not final, nor was it such as, in any aspect of the case, would deprive the appellant of a substantial right by delaying the appeal until the final judgment shall be granted.
The court directed an issue to be tried by the jury at the next term, preparatory to a final judgment. The plaintiff's exceptions were taken, and will remain on record to be brought up by appeal from the final judgment, if he shall be dissatisfied therewith, when they may be heard just as well as at the present stage of the action.
It may turn out that the court will yet correct any possible errors into which it may have fallen, so that an appeal will be obviated.
It is settled that the case cannot be tried piecemeal by successive appeals. Lutz v. Cline, 89 N.C. 186; Jones v. Call, ibid., 188; Arringtonv. Arrington, 91 N.C. 301.
No error.                                 Appeal dismissed.
Cited: Blackwell v. McCaine, 105 N.C. 463; Bain v. Bain, 106 N.C. 241;Hilliard v. Oram, ibid., 467; Emry v. Parker, 111 N.C. 261; Sinclairv. R. R., ibid., 509; Warren v. Stancil, 117 N.C. 113; Harding v. Hart,118 N.C. 840; Goode v. Rogers, 126 N.C. 63; Riley v. Sears, 151 N.C. 188;Pritchard v. Spring Co., 151 N.C. 250; Smith v. Miller, 155 N.C. 246;Farr v. Lumber Co., 182 N.C. 727; Corporation Comm. v. Trust Co.,183 N.C. 172.